DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/10/2022 has been entered. Claims 1 is currently amended.  Claims 4-5, 11-30, and 33-35 have been cancelled.  Claim 37 is newly added.  Claims 1-3, 6-10, 31-32, and 36-37 are pending with claims 31-32 withdrawn from consideration.  Claims 1-3, 6-10, and 36-37 are under examination in this office action.
The amendment introduces new matter that is addressed in this office action.

Response to Arguments
Applicant's argument, filed on 8/10/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art Jurgen does not teach an Fe-Mn alloy with MnX inclusions such that X is in a range 0.1% to 0.35% and the MnX inclusions having a globular morphology and a size between about 1 micron to about 20 microns. The size of inclusions in Jurgen are mentioned to be less than 80 microns. For an alloy with higher size of inclusions, the rate of biodegradation of the biodegradable alloy cannot be properly controlled simultaneous to the control of machinability and other mechanical properties (in general and during degradation).
In response, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).  Jurgen teaches “a very fine, homogeneous structure with mean grain sizes less than or equal to 80 μm, which is made up of 90-100% by volume of austenitic phase and 0-10% by volume of boridic and / or carbidic and / or sulfidic and / or nitridic and / or oxidic and / or phosphatic phases” [251].  Thus, Jurgen’s “mean grain sizes less than or equal to 80 μm” overlaps the currently claimed 1-20 micron; and a prima facie case of obviousness exists.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, that the claimed range achieves unexpected results relative to the prior art range (MPEP 2144.05.III); and to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), MPEP 712.06(d).  Since the applicant has not provided any data to establish unexpected results and criticality of the claimed 1-20 micron range, the prima facie case of obviousness still exists.
Applicant made argument that during biodegradation of a biodegradable alloy with higher size inclusions, the corrosion occurs at a much faster rate compared to the bulk of the alloy matrix and therefore chances of mechanical failure of the part is higher at the interface of the inclusion and the bulk alloy matrix. Uniformly distributed smaller inclusions in the range between about 1 micron to about 20 microns in combination with an upper limit of 0.35% of the X leads to a balance in controlling the rate of corrosion of the biodegradable alloy while also maintaining bulk mechanical properties. This is well explained in para. [00100] of the application as filed. Jurgen is silent on such a choice or related mechanism of biodegradation.
In response, the claim is on the product, not on the effect or property of the product.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Jurgen teaches the same product with the same MnS grain size as stated in the 103 rejection, the aforementioned corrosion rate is expected to be present in Jurgen’s product.
Jurgen does not explicitly teach a well-defined cooling rate in the range between 10°C/min to 60°C/min of the molten mixture to preferentially obtain globular inclusions with  diameters in the range between 1-20 microns. This also addresses the Examiner's comment regarding the attribution of sulfur content as a reason for dendritic vs globular inclusions. Jurgen also does not teach a homogenization process under vacuum to convert the FeX in the biodegradable alloy to MnX inclusions. 
In response, the recited cooling rate is a product-by-process limitation that does not gain patentable weight since Jurgen teaches the same product.  Besides, the specification does not disclose that the recited cooling rate result in the claimed globular inclusions with  diameters in the range between 1-20 microns, as stated in the 112(a) rejection in this office action.  Homogenization process under vacuum is not a claim limitation and thus does not need to be met by the prior art.  Even if this becomes a claim limitation, homogenization process under vacuum is a product-by-process limitation which does not gain patentable weight because Jurgen teaches the claimed MnX inclusion as stated in the 103 rejection.
The argument on the new claim 37 is addressed in the 103 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a MnX secondary phase uniformly distributed in the biodegradable alloy as globular inclusions with a diameter in the range of about 1 micron to about 20 micron”.  This limitation is not disclosed in the specification.  The specification only discloses that finer, more diffuse inclusions will result in more uniform and faster degradation [0068 spec.].  There is no place in the specification that teaches uniform distribution of the MnX phase.  Therefore, this is a new limitation.
Claim 1 recites “cooling the mixture at about 10°C/min to 60°C/min to form globular inclusions with a diameter in the range of about 1 micron to about 20 microns”.  This limitation is not disclosed in the specification.  The specification only discloses that “the biodegradable alloy can be cooled at a rate of 10 °C/min to 60 °C/min, e.g., 10 °C/min to 60 °C/min, 20 °C/min to 60 °C/min, 20 °C/min to 50 °C/min, or 30 °C/min to 50 °C/min” [0072 spec.], but without teaching that globular inclusions with a diameter in the range of about 1 micron to about 20 microns is achieved by this cooling rate.  Therefore, this is a new limitation.
Claims 2-3, 6-10, and 36-37 are rejected likewise as depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jürgen et al (DE102015204112A1), and evidenced by Schafer et al (“Micromechanical Modeling of Fatigue Crack Nucleation around Non-Metallic Inclusions in Martensitic High-Strength Steels”, Metals 2019, 9).
Regarding claim 1, Jürgen teaches biodegradable iron-based material with a composition according to the formula FeaMnbCcXd with X = one or more elements from the group boron (B), sulfur (S), cobalt (Co), tungsten (W), a = 100 - (b + c + d), b = 25–40, c = 0.1 to 1.5, d = 0.01 to 8 (a, b, c, d in proportions by weight) takes place in vivo as a biodegradable replacement material for implants [0035].  The examiner finds the Fe content is 50.5-74.89% based on the above formula.  With 25-40% of Mn and 0.01-8% of S, the above composition overlaps the claimed composition; and therefore prima facie evidence of obviousness exists (see MPEP 2144.05(I)).
Jürgen teaches that the alloy has a structure consisting of 90-100% by volume of austenitic phase and 0-10% by volume of boridic and / or carbidic and / or sulfidic and / or nitridic and / or oxidic and / or phosphatic phases [0032].  One of ordinary skill would expect the 90-100% of austenitic phase results in non-magnetic property as currently claimed.
As evidenced by Schafer, the term “sulfidic” refers to MnS [p.7 section 3.1.2].  Thus, one of ordinary skill would understand that Jurgen’s steel can contain 0-10% by volume of MnS.  Since the prior art teaches the same composition and structure despite any minor differences in processing conditions, the claimed FeS to MnS conversion is expected to be present in Jurgen’s alloy.
In addition, applicant discloses that “powder metallurgy manufacturing route can be used for Fe-Mn powder particles that may be consolidated into a simple shape, near-net shape, or net shape by metal injection molding (MIM), cold isostatic pressing, hot isostatic pressing, or other well-known powder consolidation techniques” [0059 spec.] and “The major advantage is that a powder metallurgy absorbable implant device contains a fine globular MnX secondary phase as a result of the small powder particle size and the powder processing steps” [0060 spec.].
Jürgen teaches that “the alloys according to the invention can be produced and processed both in the form of a cast material (untreated or with subsequent heat and reshaping treatment) and in powder form (for an additive manufacturing process or a sintering process).  With rapid cooling from the molten state, the alloys have very good strength, toughness and ductility as well as high corrosion or degradation rates in physiologically relevant media” [0034].  Thus, Jurgen uses substantially similar powder metallurgy process as in the current invention.  Since Jürgen teaches substantially similar process and overlapping composition, the claimed MnS secondary phase is expected to be present (see MPEP 2112).
Jürgen teaches the alloy has homogeneous structure [0034].  The examiner submits that the MnS secondary phase has to be dispersed homogenously in the alloy.
Jürgen does not expressively teach the MnS secondary phase is in the form of globular inclusions with a diameter in the range of about 1 micron to about 20 microns.  However, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).  Jurgen teaches “a very fine, homogeneous structure with mean grain sizes less than or equal to 80 μm, which is made up of 90-100% by volume of austenitic phase and 0-10% by volume of boridic and / or carbidic and / or sulfidic and / or nitridic and / or oxidic and / or phosphatic phases” [251].  Thus, Jurgen’s “mean grain sizes less than or equal to 80 μm” overlaps the currently claimed 1-20 micron; and a prima facie case of obviousness exists.
In addition, according to the applicant, the globular structure is the MnX (X=S/Se) phase [0060 and Fig. 2 spec.]; and “a steel alloy of low silicon, low oxygen, and low aluminum can produce globular inclusions of approximately 1 micron to 20 microns in diameter [0071 spec.].  Jürgen’s alloy as applied above teaches MnS phase, and does not contain silicon, oxygen, or aluminum as shown in the formula above.  Thus, the claimed globular inclusions having a diameter of about 1 to 20 micron is further expected to be present, absent concrete evidence to the contrary.
The examiner recognizes that the recited process of (a) melting, (b) cooling the mixture at about 10°C/min to 60°C/min to form globular inclusions with a diameter in the range of about 1 micron to about 20 microns is a product-by-process limitation which, upon further consideration, merely imparts the MnX structure.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  Jurgen as applied above teaches a product having both the claimed composition and structure, and therefore need not teach the claimed product-by-process limitations.

Regarding claim 2, Jürgen’s alloy does not contain chromium as shown in the formula above.  Thus, the claimed substantially free of chromium is expected.

Regarding claim 3, Jürgen’s alloy does not contain nickel as shown in the formula above.  Thus, the claimed substantially free of nickel is expected.

Regarding claim 6, Jürgen teaches the alloy has homogeneous structure [0034].  The examiner submits that this suggests sulfur has to be dispersed homogenously in the alloy and form MnS secondary phase.

Regarding claim 7, Jürgen teaches Fe content is 50.5-74.89% as stated above, overlapping the claimed 60% iron.

Regarding claim 8, Jürgen teaches 25-40% of Mn as stated above, overlapping the claimed 30%.

Regarding claim 9, Jürgen teaches the alloy can be made by casting and additive manufacturing processes [0030].

Regarding claim 10, Jürgen teaches high corrosion rate of approx. 2 mg/cm2 after 14 days of aging at 37 ° C in an NaCl solution [0039].  Approx. 2 mg/cm2 in 14 days equals approx. 0.14 mg/cm2 per day.  Since 37 °C and NaCl solution is near human body temperature and neutral pH, it can be reasonably considered as physiological conditions.  “Approx.” has the same meaning as “about”.  Thus, approx. 0.14 mg/cm2 allows higher than 0.14 mg/cm2 and overlaps the claimed about 0.155 mg/cm2.

Regarding claim 36, Jurgen teaches the composition comprises 0.1-1.5% of carbon [0019].  The examiner submits that Jurgen’s lower limit of 0.1% is sufficiently close to the claimed 0.08% that prima facie one skilled in the art would expect compositions based on these amounts to have the same properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.

Regarding claim 37, the claimed “globular inclusions are formed by…” is a product-by-process limitation, which upon further consideration, merely imparts the globular inclusions structure.  See MPEP 2113.  Therefore, the examiner reasonably considers the alloy of the prior art to meet the instant claim because this globular inclusions is expected from Jurgen as stated in claim 1 rejection, absent concrete evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767